Opinion filed October 29, 2009 











 








 




Opinion filed October 29,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00187-CV
                                                    __________
 
      IN
THE MATTER OF THE ESTATE OF CHARLES JAMES WEBER, DECEASED
 

 
                                        On
Appeal from the County Court at Law
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. 19473-08
 

 
                                            M
E M O R A N D U M    O P I N I O N
The
parties have filed in this court an agreed motion to dismiss the appeal.  The
motion is  granted, and the appeal is dismissed.
 
PER CURIAM
 
October 29, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.